Title: To James Madison from Benjamin Austin, 7 April 1814
From: Austin, Benjamin
To: Madison, James


        
          Respected Sir
          April 7th 1814.
        
        The following is a Copy of a Letter sent to the Secretary of the Navy on the appointment of a Judge advocate on a Court martial lately held in New London. It is respectfully submitted to your perusal, having a confidence in your candor in acknowledging the propriety of the remarks.
        Copy of a Letter directed to the Secretary of the Navy—
        “Not presuming to interfere in the appointment of any Officer in the government, yet when an impropriety of the most apparent nature takes place, it may be proper to notice it to the department in which it originates. It cannot be supposed, that the Secretary of the navy is totally ignorant of the Character of a man, who is now officiating as Judge advocate at a Court martial in New London. The appointment of this person to this special duty, appears more singular, as there are many gentlemen in the profession, whose political tenets, & moral virtues give them a greater claim to the appointment.”
        “The Family & connections which this man has so greatly injur’d, have ever been consider’d among the foremost in supporting the administration. It cannot therefore but wound their feelings, to observe such a pre-eminence given to One, whose conduct towards them, has been mark’d with the most Savage & malignant barbarity. This man has been declard guilty of murder by a Jury of Inquest—as guilty of manslaughter by a grand Jury, & though finally acquitted, yet the Foreman (his particular friend) on the Jury of Tryal declar’d, “that in any other County he would have been convicted.” This man is not respected within any Circle in the Town of Boston. Why such a person shd. receive the immediate patronage of any officer of government, when others more deserving are neglected, it is presumed, must have arisen from improper representations made to the Navy department. It has been a subject of astonishment to many of our most considerate Citizens, & more particularly to be regretted by those, who are thus witnesses to the singular favors granted by government to the man, who has wantonly imbrued his hands in the blood of an unsuspecting youth.
        “Our naval Officers are brave & heroic, it is therefore more surprizing if any countenance shd. be given by them to the Character alluded to. Brave men estimate Heroes, but they must equally reprobate Assassins.”
        “No reflection is meant upon your conduct, as it [is] believ’d, you have been deceiv’d in this business, but when Individuals who have always been the advocates of the Administration, become wounded in the house of their supposed friends, they will retain the liberty of remonstrating.” Yrs with Assurances of friendship &c.
        
        To the Secretary of the Navy.
        The above Letter is respectfully submitted to your Confidential perusal, as it is thought discouraging for the real friends, to be thus subject to the exultations of the enemies of the government. The republican Cause has become greatly injur’d by such partiality to the immediate opposers of its advocates. Not having the honor of an epistolary correspondence, yet the signature will inform you, what assurances you may have in my undeviating attachment to your administration. With the highest sentiments of respect I subscribe myself yr Obed Srt.
        
          Benj. Austin
        
      